DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/01/2022 has been entered.




Response to Amendments
This communication is in response to the amendments filed on 1 December 2022:
	Claims 1, 8-9, 15-16 and 20 are amended.
	Claims 21-23 are added.
	Claims 4, 12 and 18 are canceled.
	Claims 1-3, 5-11, 13-17 and 19-23 are pending.




Response to Arguments
In response to Applicant’s remarks filed on 1 December 2022:
a.	On Page 9 of Applicant’s remarks, Applicant’s arguments that “Doan et al. does not apply an “aggregation function to respective software identifiers of a plurality of software components of the system” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
b.	On page 11 of Applicant’s remarks, Applicant’s arguments that Rabin et al. and Doan et al., alone or in combination, do not disclose or suggest “obtaining a first software digital identity value for a system, wherein the first software digital identity value is obtained by applying an aggregation function to respective software identifiers of a plurality of software components of the system at a first time; comparing a second software digital identity value to the first software digital identity value, wherein the second software digital identity value is obtained by applying the aggregation function to the respective software identifiers of the plurality of software components of the system at a second time that is subsequent to the first time, wherein the comparison of the first software digital identity value and the second software digital identity value detects a change in one or more of the plurality of software components of the system between the first time and the second time; and performing one or more automated remedial actions based at least in part on a result of the comparison” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
c.	On page(s) 10-11 of Applicant’s remarks, Applicant’s arguments that with respect to the UDDVs, paragraph [0173] teaches that “examples of User Device Descriptive Values 610 include, but are not limited to, a user Device processor’s unique serial number, the number of files of a specified kind stored on the User Device’s non-volatile storage device, features and numerical values derived from the User Device’s data structures describing the physical layout of the file system and other data in the storage device, thus, the UDDV values are not “software digital identity values”, as claimed has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Rabin, Paragraph [0196], see “In one embodiment of the invention the Tag Table Header 603 includes User Device specific Descriptive Values (“UDDV”) 610…If the User Device’s processors or other hardware or software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features represented in a User Device’s Tag Table Header 603”, where “UDDV” can include software digital identity values, represented by the unique serial numbers or other readable unique identifiers of the User Device’s software components. 



Claim Objections
Claims 8, 15 and 20-23 are objected to because of the following informalities:
In Claim 8, Lines 1-3, “…wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises…” should read “…wherein the applying of the aggregation function to the respective software identifiers of the plurality of software components further comprises…”
In Claim 15, Lines 1-3, “…wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises…” should read “…wherein the applying of the aggregation function to the respective software identifiers of the plurality of software components further comprises…”
In Claim 20, Lines 2-4, “…wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises…” should read “…wherein the applying of the aggregation function to the respective software identifiers of the plurality of software components further comprises…”
In Claim 21, Lines 1-2, “…wherein the applying the aggregation function to respective the software identifiers…” should read “…wherein the applying of the aggregation function to the respective software identifiers…”
In Claim 22, Lines 1-2, “…wherein the applying the aggregation function to respective the software identifiers…” should read “…wherein the applying of the aggregation function to the respective software identifiers…”
In Claim 23, Line 2, “…wherein the applying the aggregation function to respective the software identifiers…” should read “…wherein the applying of the aggregation function to the respective software identifiers…”


Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 13-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (U.S. PGPub. 2005/0216760), hereinafter Rabin, in view of SLIPENCHUK et al. (U.S. PGPub. 2021/0173926), hereinafter Slipenchuk. 

	Regarding claim 1, Rabin teaches A method, comprising:
	obtaining a first software digital identity value for a system (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device…”, where “tag” is being read as comprising a first software digital identity value, and where the “tag” is obtained at a first time), wherein the first software digital identity value is obtained (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device…”, where “tag” is being read as comprising a first software digital identity value, and where the “tag” is obtained at a first time);
	comparing a second software digital identity value to the first software digital identity value (Rabin, Paragraph [0054], see “…The computed hash function value is compared with a hash function value stored in the tag”, where “computed hash function value” is being read as comprising a second software digital identity value, which is compared to the first software digital identity value (hash function value stored in the tag), wherein the second software digital identity value is obtained (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device. A hash function value of a portion of the copy of software is computed. The computed hash function value is compared with a hash function value stored in the tag…The comparison may further comprise checking that the use of the copy of software is allowed by comparing the use with a usage policy stored in the tag and the verification comprises success of check. The comparison further includes comparing a tag table identifier value included in the tag with a tag table identifier value for the tag table. Allowing use of the software includes recording usage statistics for the copy of software”, where “A hash function value of a portion of the copy of software is computed” is being read as being a part of the second software digital identity value that is obtained at a second time that is subsequent to the first time. Due to the hash function value being stored within the tag (software digital identity value) itself, the “hash function value” can be successfully read as being a part of the software digital identity value), wherein the comparison of the first software digital identity value and the second software digital identity value detects a change in one or more of the plurality of software components of the system between the first time and the second time (Rabin, Paragraph [0196], see “…If the User Device’s processors or other hardware or software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features represented in a User Device’s Tag Table Header 603”, where “If the User Device’s…software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features…” is being read as the UDDV features comprising unique identifiers of software components (i.e., software digital identity values)) (Rabin, Paragraph [0206], see “FIG. 12 illustrates the UDDV check, at step 1000, if a specified number of UDDVs are not expected to change in the time elapsed between two successive Call-Ups, and the Supervising Program 211 does detect a change in that specified number of values stored in the Headers of two successively sent previous Tag Tables 601, then the UDDV check fails”, where “and the Supervising Program 211 does detect a change in that specified number of values stored in the Headers of two successively sent previous Tag Tables 601” is being read as the comparison detecting a change in one or more of the plurality of software components of the system between the first time and the second time); and
	performing one or more automated remedial actions based at least in part on a result of the comparison (Rabin, Paragraph [0018], see “The watchdog program can include a watchdog action and means for performing said watchdog action dependent on the result of the comparison...”);
	wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Rabin, Paragraph [0015], see “In an alternate embodiment of a user device includes a first storage module…The user device also includes a second storage module into which a software module is stored…”, where “user device” is being read as the processing device performing the method described above, which comprises a processor coupled to a memory as seen in Rabin, FIG. 2).
	Rabin does not teach the following limitation(s) as taught by Slipenchuk: wherein the first software digital identity value is obtained by applying an aggregation function to respective software identifiers of a plurality of software components of the system at a first time (Slipenchuk, Paragraph [0020], see “…The method comprises: receiving, by the processor, a plurality of target software source codes associated with the given target software; determining, by the processor, for each one of the plurality of target software source codes, respective reference data; identifying, by the processor, in each one of the plurality of target software source codes, based on the respective reference data, at least one target function…generating, by the processor, based on each of the at least one target function command, a respective target function identifier associated with the at least one target function, the respective target function identifier comprising an associated number sequence; aggregating, by the processor, number sequences associated with respective target functions over the plurality of target software source codes, thereby generating a number array associated with the respective target software; identifying, by the processor, in the number array associated with the given target software, at least one pattern, wherein: the at least one pattern comprises a predetermined repetitive number sequence within the number array…storing the at least one pattern, thereby generating a training set of data, the training set of data comprising a plurality of patterns…training the classifier, based on the training set of data, to determine the affiliation of a given software to the given target software”, where “aggregating, by the processor, number sequences associated with respective target functions over the plurality of target software source codes, thereby generating a number array associated with the respective target software” is analogous to applying an aggregation function to respective software identifiers of a plurality of software components of the system (i.e., plurality of target software source codes of a system));
	wherein the second software digital identity value is obtained by applying the aggregation function to the respective software identifiers of the plurality of software components of the system at a second time that is subsequent to the first time (Slipenchuk, Paragraph [0016], see “…generating, by the processor, for the at least one function, based on the respective action and the at least one argument thereof, a respective one of a plurality of function identifiers associated with the given software, the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values; aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated functions within the software source code; applying, by the processor, at least one classifier to the aggregated array of function identifiers associated with the given software to determine a likelihood parameter indicative of the given software being affiliated to a respective target software, the at least one classifier having been trained to determine the affiliation with the respective target software…identifying the given software as being affiliated to the respective target software; storing data indicative of the given software in a database of affiliated software; and using the data indicative of the given software for further determining affiliation to the given target software”, where “the at least one classifier having been trained to determine the affiliation with the respective target software” is analogous to comprising the first software digital identity value which is obtained by applying the aggregation function to the respective software identifiers of the plurality of software components at a first time and stored as training data, and where “aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated functions within the software source code” is analogous to applying an aggregation function to the respective software identifiers of the plurality of software components at a second time to obtain a second software digital identity value, which is compared against the training data (i.e., first software digital identity value aggregated at the first time) in order to determine affiliation of the respective software). Slipenchuk is mainly introduced to teach the concept of applying an aggregation function to respective software identifiers of a plurality of software components, regardless on obtaining two different digital identity values at two different times. However, the Examiner explained his reasoning on how Slipenchuk can be interpreted to cover the entire limitation. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying an aggregation function to respective software identifiers, disclosed of Slipenchuk. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying an aggregation function to respective software identifiers. This allows for better security management by utilizing an aggregation function to perform calculations on software identifiers to get a single number that accurately represents the underlying data in order to detect any faults within the software. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying an aggregation function to respective software identifiers (Slipenchuk, Paragraph [0016] and [0020]). 

	Regarding claim 2, Rabin as modified by Slipenchuk teaches The method of claim 1, wherein the first time corresponds to one or more of: a time of manufacture, a time of sale and a time of release of the system (Rabin, Paragraph [0102], see “Stub Checking is another method used to ensure that a software module p2 loaded and stored in memory, is a conformant; that is, authorized, software module. Stub Checking uses a stub digitally signed by a software manufacturer or by some other authority within the system of the present invention. The digitally signed stub is attached to the software module p2, and includes sufficient information to uniquely identify the contents of the software module…The Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded, comparing the computed information with the information present in the Stub attached to p2, and verifying the digital signature on the Stub by use of a public key present in the above mentioned conformant software module p1…”, where “…a stub digitally signed by a software manufacturer or by some other authority within the system of the present invention” is being read as generating a first software digital identity value at a first time, the first time being a time of manufacture).

	Regarding claim 3, Rabin as modified by Slipenchuk teaches The method of claim 2, further comprising storing the first software digital identity value for the system at the first time (Rabin, Paragraph [0023], see “A tag table includes a tag table identifier having a value, a tag for a copy of software, and a digitally signed message. The tag includes said tag table identifier value and a hash function value of a portion of said copy of software and the digitally signed message comprising the tag table identifier value and the hash function value…”) (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device”, where “tag” is being read as the first software digital identity value which is stored in the tag table, where “tag table” is a storage for storing tags as seen in Rabin, FIG. 2).

	Regarding claim 5, Rabin as modified by Slipenchuk teaches The method of claim 1, wherein the second time corresponds to one or more of: (i) a time of the system attempting to connect to at least one service over a network, and (ii) a time of the system being one or more of installed, configured and activated at a location remote from a provider of the system (Rabin, Paragraph [0102], see “Stub Checking is another method used to ensure that a software module p2 loaded and stored in memory, is a conformant; that is, authorized, software module…The Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded, comparing the computed information with the information present in the Stub attached to p2, and verifying the digital signature on the Stub by use of a public key present in the above mentioned conformant software module p1…”, where “Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded…” is being read as generating the second software digital identity value at a second time, the second time being a time of the system being one or more of installed, configured and activated at a location remote from a provider of the system).

	Regarding claim 6, Rabin as modified by Slipenchuk teaches The method of claim 1, wherein the system, at the second time, sends the respective software identifiers of the plurality of software components of the system at the second time (Rabin, Paragraph [0029], see “…A supervising program on the user device computes a first hash function value of a tag table and sends a call-up message to a guardian center. The call up message includes the first hash function value, an identifier value of the tag table, and a second hash function value of the tag table sent in a previous call-up message…”, where “A supervising program on the user device computes a first hash function value of a tag table and sends a call-up message to a guardian center” is being read as at a second time, sending the software identifiers of the plurality of software components of the system, where in this case, “a second hash function value of the tag table sent in a previous call-up message” can be read as the first software identifier generated at a previous time). 

	Regarding claim 7, Rabin as modified by Slipenchuk teaches The method of claim 1, wherein a given software component comprises one or more software elements (Rabin, Paragraph [0165], see “…The use of a copy of software includes, but is not limited to, installing, using, executing, running, connecting with, reading, otherwise retrieving from storage medium or modifying a storage medium, displaying…or accessing the copy of software by use of or on a User Device 140”, where “executing, running…the copy of software by use of or on a User Device 140” is being read as the given software component comprising one or more software elements, due to the software containing all of the necessary elements to run on the user device) (Rabin, Paragraph [0196], see “…If the User Device’s processors or other hardware or software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features represented in a User Device’s Tag Table Header 603”).

	Regarding claim 8, Rabin does not teach the following limitation(s) as taught by Slipenchuk: The method of claim 1, wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises one or more of digitally signing the respective software identifiers of one or more of the plurality of software components of the system and applying a hash function to the respective software identifiers of one or more of the plurality of software components of the system (Slipenchuk, Paragraph [0016], see “…The method comprises: receiving, by the processor, a software source code of the given software; determining, by the processor, reference data associated with software source code; parsing, by the processor, based on the reference data associated with software source code, the software source code to identify therein at least one function…generating, by the processor, for the at least one function, based on the respective action and the at least one argument thereof, a respective one of a plurality of function identifiers associated with the given software, the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values; aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated function within the software source code…”, where “the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values…” is analogous to the applying the aggregation function to respective software identifiers of the plurality of software components further comprising applying a hash function to the respective software identifiers of one or more of the plurality of software components, where “respective action and to each value of the at least one argument associated therewith” is analogous to comprising software identifiers of one or more of the plurality of software components (i.e., software source codes)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying a hash function to the respective software identifiers of one or more of the plurality of software components, disclosed of Slipenchuk.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying a hash function to the respective software identifiers of one or more of the plurality of software components. This allows for better security management by applying a hash function to the respective software identifiers in order to validate the authenticity and integrity of the software in an efficient and safe manner. Hashing the identifiers as part of the aggregation function provides a more secure method of retrieving and analyzing data, as well as minimizes the amount of storage needed to store the hashed identifiers. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying a hash function to the respective software identifiers (Slipenchuk, Paragraph [0016]).  

Regarding claim 9, Rabin teaches An apparatus comprising:
at least one processing device comprising a processor coupled to a memory (Rabin, Paragraph [0015], see “In an alternate embodiment of a user device includes a first storage module…The user device also includes a second storage module into which a software module is stored. A digitally signed stub is associated with the second software module. The verification software computes a hash function value on a portion of said second software module and verifies by use of said public key that the digitally signed stub associated with said second software module includes a digital signature on the computed hash function value”, where “user device” is being read as the processing device performing the method described above, which comprises a processor coupled to a memory as seen in Rabin, FIG. 2);
the at least one processing device being configured to implement the following steps:
obtaining a first software digital identity value for a system, wherein the first software digital identity value is obtained (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device…”, where “tag” is being read as comprising a first software digital identity value, and where the “tag” is obtained at a first time);
comparing a second software digital identity value to the first software digital identity value (Rabin, Paragraph [0054], see “…The computed hash function value is compared with a hash function value stored in the tag”, where “computed hash function value” is being read as comprising a second software digital identity value, which is compared to the first software digital identity value (hash function value stored in the tag), wherein the second software digital identity value is obtained (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device. A hash function value of a portion of the copy of software is computed. The computed hash function value is compared with a hash function value stored in the tag…The comparison may further comprise checking that the use of the copy of software is allowed by comparing the use with a usage policy stored in the tag and the verification comprises success of check. The comparison further includes comparing a tag table identifier value included in the tag with a tag table identifier value for the tag table. Allowing use of the software includes recording usage statistics for the copy of software”, where “A hash function value of a portion of the copy of software is computed” is being read as being a part of the second software digital identity value that is obtained at a second time that is subsequent to the first time. Due to the hash function value being stored within the tag (software digital identity value) itself, the “hash function value” can be successfully read as being a part of the software digital identity value), wherein the comparison of the first software digital identity value and the second software digital identity value detects a change in one or more of the plurality of software components of the system between the first time and the second time (Rabin, Paragraph [0196], see “…If the User Device’s processors or other hardware or software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features represented in a User Device’s Tag Table Header 603”, where “If the User Device’s…software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features…” is being read as the UDDV features comprising unique identifiers of software components (i.e., software digital identity values)) (Rabin, Paragraph [0206], see “FIG. 12 illustrates the UDDV check, at step 1000, if a specified number of UDDVs are not expected to change in the time elapsed between two successive Call-Ups, and the Supervising Program 211 does detect a change in that specified number of values stored in the Headers of two successively sent previous Tag Tables 601, then the UDDV check fails”, where “and the Supervising Program 211 does detect a change in that specified number of values stored in the Headers of two successively sent previous Tag Tables 601” is being read as the comparison detecting a change in one or more of the plurality of software components of the system between the first time and the second time); and
performing one or more automated remedial actions based at least in part on a result of the comparison (Rabin, Paragraph [0018], see “The watchdog program can include a watchdog action and means for performing said watchdog action dependent on the result of the comparison...”).
Rabin does not teach the following limitation(s) as taught by Slipenchuk: obtaining a first software digital identity value for a system, wherein the first software digital identity value is obtained by applying an aggregation function to respective software identifiers of a plurality of software components of the system at a first time (Slipenchuk, Paragraph [0020], see “…The method comprises: receiving, by the processor, a plurality of target software source codes associated with the given target software; determining, by the processor, for each one of the plurality of target software source codes, respective reference data; identifying, by the processor, in each one of the plurality of target software source codes, based on the respective reference data, at least one target function…generating, by the processor, based on each of the at least one target function command, a respective target function identifier associated with the at least one target function, the respective target function identifier comprising an associated number sequence; aggregating, by the processor, number sequences associated with respective target functions over the plurality of target software source codes, thereby generating a number array associated with the respective target software; identifying, by the processor, in the number array associated with the given target software, at least one pattern, wherein: the at least one pattern comprises a predetermined repetitive number sequence within the number array…storing the at least one pattern, thereby generating a training set of data, the training set of data comprising a plurality of patterns…training the classifier, based on the training set of data, to determine the affiliation of a given software to the given target software”, where “aggregating, by the processor, number sequences associated with respective target functions over the plurality of target software source codes, thereby generating a number array associated with the respective target software” is analogous to applying an aggregation function to respective software identifiers of a plurality of software components of the system (i.e., plurality of target software source codes of a system));
	wherein the second software digital identity value is obtained by applying the aggregation function to the respective software identifiers of the plurality of software components of the system at a second time that is subsequent to the first time (Slipenchuk, Paragraph [0016], see “…generating, by the processor, for the at least one function, based on the respective action and the at least one argument thereof, a respective one of a plurality of function identifiers associated with the given software, the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values; aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated functions within the software source code; applying, by the processor, at least one classifier to the aggregated array of function identifiers associated with the given software to determine a likelihood parameter indicative of the given software being affiliated to a respective target software, the at least one classifier having been trained to determine the affiliation with the respective target software…identifying the given software as being affiliated to the respective target software; storing data indicative of the given software in a database of affiliated software; and using the data indicative of the given software for further determining affiliation to the given target software”, where “the at least one classifier having been trained to determine the affiliation with the respective target software” is analogous to comprising the first software digital identity value which is obtained by applying the aggregation function to the respective software identifiers of the plurality of software components at a first time and stored as training data, and where “aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated functions within the software source code” is analogous to applying an aggregation function to the respective software identifiers of the plurality of software components at a second time to obtain a second software digital identity value, which is compared against the training data (i.e., first software digital identity value aggregated at the first time) in order to determine affiliation of the respective software). Slipenchuk is mainly introduced to teach the concept of applying an aggregation function to respective software identifiers of a plurality of software components, regardless on obtaining two different digital identity values at two different times. However, the Examiner explained his reasoning on how Slipenchuk can be interpreted to cover the entire limitation. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying an aggregation function to respective software identifiers, disclosed of Slipenchuk. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying an aggregation function to respective software identifiers. This allows for better security management by utilizing an aggregation function to perform calculations on software identifiers to get a single number that accurately represents the underlying data in order to detect any faults within the software. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying an aggregation function to respective software identifiers (Slipenchuk, Paragraph [0016] and [0020]). 

	Regarding claim 10, Rabin as modified by Slipenchuk teaches The apparatus of claim 9, wherein the first time corresponds to one or more of: a time of manufacture, a time of sale and a time of release of the system (Rabin, Paragraph [0102], see “Stub Checking is another method used to ensure that a software module p2 loaded and stored in memory, is a conformant; that is, authorized, software module. Stub Checking uses a stub digitally signed by a software manufacturer or by some other authority within the system of the present invention. The digitally signed stub is attached to the software module p2, and includes sufficient information to uniquely identify the contents of the software module…The Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded, comparing the computed information with the information present in the Stub attached to p2, and verifying the digital signature on the Stub by use of a public key present in the above mentioned conformant software module p1…”, where “…a stub digitally signed by a software manufacturer or by some other authority within the system of the present invention” is being read as generating a first software digital identity value at a first time, the first time being a time of manufacture). 

	Regarding claim 11, Rabin as modified by Slipenchuk teaches The apparatus of claim 10, further comprising storing the first software digital identity value for the system at the first time (Rabin, Paragraph [0023], see “A tag table includes a tag table identifier having a value, a tag for a copy of software, and a digitally signed message. The tag includes said tag table identifier value and a hash function value of a portion of said copy of software and the digitally signed message comprising the tag table identifier value and the hash function value…”) (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device”, where “tag” is being read as the first software digital identity value which is stored in the tag table, where “tag table” is a storage for storing tags as seen in Rabin, FIG. 2).

	Regarding claim 13, Rabin as modified by Slipenchuk teaches The apparatus of claim 9, wherein the second time corresponds to one or more of: (i) a time of the system attempting to connect to at least one service over a network, and (ii) a time of the system being one or more of installed, configured and activated at a location remote from a provider of the system (Rabin, Paragraph [0102], see “Stub Checking is another method used to ensure that a software module p2 loaded and stored in memory, is a conformant; that is, authorized, software module…The Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded, comparing the computed information with the information present in the Stub attached to p2, and verifying the digital signature on the Stub by use of a public key present in the above mentioned conformant software module p1…”, where “Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded…” is being read as generating the second software digital identity value at a second time, the second time being a time of the system being one or more of installed, configured and activated at a location remote from a provider of the system).

	Regarding claim 14, Rabin as modified by Slipenchuk teaches The apparatus of claim 9, wherein the system, at the second time, sends the respective software identifiers of the plurality of software components of the system at the second time (Rabin, Paragraph [0029], see “…A supervising program on the user device computes a first hash function value of a tag table and sends a call-up message to a guardian center. The call up message includes the first hash function value, an identifier value of the tag table, and a second hash function value of the tag table sent in a previous call-up message…”, where “A supervising program on the user device computes a first hash function value of a tag table and sends a call-up message to a guardian center” is being read as at a second time, sending the software identifiers of the plurality of software components of the system, where in this case, “a second hash function value of the tag table sent in a previous call-up message” can be read as the first software identifier generated at a previous time).

	Regarding claim 15, Rabin does not teach the following limitation(s) as taught by Slipenchuk: The apparatus of claim 9, wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises one or more of digitally signing the respective software identifiers of one or more of the plurality of software components of the system and applying a hash function to the respective software identifiers of one or more of the plurality of software components of the system (Slipenchuk, Paragraph [0016], see “…The method comprises: receiving, by the processor, a software source code of the given software; determining, by the processor, reference data associated with software source code; parsing, by the processor, based on the reference data associated with software source code, the software source code to identify therein at least one function…generating, by the processor, for the at least one function, based on the respective action and the at least one argument thereof, a respective one of a plurality of function identifiers associated with the given software, the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values; aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated function within the software source code…”, where “the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values…” is analogous to the applying the aggregation function to respective software identifiers of the plurality of software components further comprising applying a hash function to the respective software identifiers of one or more of the plurality of software components, where “respective action and to each value of the at least one argument associated therewith” is analogous to comprising software identifiers of one or more of the plurality of software components (i.e., software source codes)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying a hash function to the respective software identifiers of one or more of the plurality of software components, disclosed of Slipenchuk.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying a hash function to the respective software identifiers of one or more of the plurality of software components. This allows for better security management by applying a hash function to the respective software identifiers in order to validate the authenticity and integrity of the software in an efficient and safe manner. Hashing the identifiers as part of the aggregation function provides a more secure method of retrieving and analyzing data, as well as minimizes the amount of storage needed to store the hashed identifiers. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying a hash function to the respective software identifiers (Slipenchuk, Paragraph [0016]).  

	Regarding claim 16, Rabin teaches A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform the following steps (Rabin, FIG. 2, see “202 Operating System” which comprises “212 Watchdogs”, “211 Supervising Program”, where “Watchdogs” and “Supervising Program” comprise one or more software programs wherein when executed by at least one processing device (User Device 140 comprising an operating system) causes the at least one processing device to perform the following steps):
	obtaining a first software digital identity value for a system, wherein the first software digital identity value is obtained (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device…”, where “tag” is being read as comprising a first software digital identity value, and where the “tag” is obtained at a first time);
	comparing a second software digital identity value to the first software digital identity value (Rabin, Paragraph [0054], see “…The computed hash function value is compared with a hash function value stored in the tag”, where “computed hash function value” is being read as comprising a second software digital identity value, which is compared to the first software digital identity value (hash function value stored in the tag), wherein the second software digital identity value is obtained (Rabin, Paragraph [0054], see “…The tag is obtained from a tag table in the user device. A hash function value of a portion of the copy of software is computed. The computed hash function value is compared with a hash function value stored in the tag…The comparison may further comprise checking that the use of the copy of software is allowed by comparing the use with a usage policy stored in the tag and the verification comprises success of check. The comparison further includes comparing a tag table identifier value included in the tag with a tag table identifier value for the tag table. Allowing use of the software includes recording usage statistics for the copy of software”, where “A hash function value of a portion of the copy of software is computed” is being read as being a part of the second software digital identity value that is obtained at a second time that is subsequent to the first time. Due to the hash function value being stored within the tag (software digital identity value) itself, the “hash function value” can be successfully read as being a part of the software digital identity value), wherein the comparison of the first software digital identity value and the second software digital identity value detects a change in one or more of the plurality of software components of the system between the first time and the second time (Rabin, Paragraph [0196], see “…If the User Device’s processors or other hardware or software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features represented in a User Device’s Tag Table Header 603”, where “If the User Device’s…software components include unique serial numbers or other readable unique identifiers, some or all of the numbers or identifiers may be included in the UDDV 610 features…” is being read as the UDDV features comprising unique identifiers of software components (i.e., software digital identity values)) (Rabin, Paragraph [0206], see “FIG. 12 illustrates the UDDV check, at step 1000, if a specified number of UDDVs are not expected to change in the time elapsed between two successive Call-Ups, and the Supervising Program 211 does detect a change in that specified number of values stored in the Headers of two successively sent previous Tag Tables 601, then the UDDV check fails”, where “and the Supervising Program 211 does detect a change in that specified number of values stored in the Headers of two successively sent previous Tag Tables 601” is being read as the comparison detecting a change in one or more of the plurality of software components of the system between the first time and the second time); and
	performing one or more automated remedial actions based at least in part on a result of the comparison (Rabin, Paragraph [0018], see “The watchdog program can include a watchdog action and means for performing said watchdog action dependent on the result of the comparison...”).
	Rabin does not teach the following limitation(s) as taught by Slipenchuk: obtaining a first software digital identity value for a system, wherein the first software digital identity value is obtained by applying an aggregation function to respective software identifiers of a plurality of software components of the system at a first time (Slipenchuk, Paragraph [0020], see “…The method comprises: receiving, by the processor, a plurality of target software source codes associated with the given target software; determining, by the processor, for each one of the plurality of target software source codes, respective reference data; identifying, by the processor, in each one of the plurality of target software source codes, based on the respective reference data, at least one target function…generating, by the processor, based on each of the at least one target function command, a respective target function identifier associated with the at least one target function, the respective target function identifier comprising an associated number sequence; aggregating, by the processor, number sequences associated with respective target functions over the plurality of target software source codes, thereby generating a number array associated with the respective target software; identifying, by the processor, in the number array associated with the given target software, at least one pattern, wherein: the at least one pattern comprises a predetermined repetitive number sequence within the number array…storing the at least one pattern, thereby generating a training set of data, the training set of data comprising a plurality of patterns…training the classifier, based on the training set of data, to determine the affiliation of a given software to the given target software”, where “aggregating, by the processor, number sequences associated with respective target functions over the plurality of target software source codes, thereby generating a number array associated with the respective target software” is analogous to applying an aggregation function to respective software identifiers of a plurality of software components of the system (i.e., plurality of target software source codes of a system));
	wherein the second software digital identity value is obtained by applying the aggregation function to the respective software identifiers of the plurality of software components of the system at a second time that is subsequent to the first time (Slipenchuk, Paragraph [0016], see “…generating, by the processor, for the at least one function, based on the respective action and the at least one argument thereof, a respective one of a plurality of function identifiers associated with the given software, the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values; aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated functions within the software source code; applying, by the processor, at least one classifier to the aggregated array of function identifiers associated with the given software to determine a likelihood parameter indicative of the given software being affiliated to a respective target software, the at least one classifier having been trained to determine the affiliation with the respective target software…identifying the given software as being affiliated to the respective target software; storing data indicative of the given software in a database of affiliated software; and using the data indicative of the given software for further determining affiliation to the given target software”, where “the at least one classifier having been trained to determine the affiliation with the respective target software” is analogous to comprising the first software digital identity value which is obtained by applying the aggregation function to the respective software identifiers of the plurality of software components at a first time and stored as training data, and where “aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated functions within the software source code” is analogous to applying an aggregation function to the respective software identifiers of the plurality of software components at a second time to obtain a second software digital identity value, which is compared against the training data (i.e., first software digital identity value aggregated at the first time) in order to determine affiliation of the respective software). Slipenchuk is mainly introduced to teach the concept of applying an aggregation function to respective software identifiers of a plurality of software components, regardless on obtaining two different digital identity values at two different times. However, the Examiner explained his reasoning on how Slipenchuk can be interpreted to cover the entire limitation. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying an aggregation function to respective software identifiers, disclosed of Slipenchuk. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying an aggregation function to respective software identifiers. This allows for better security management by utilizing an aggregation function to perform calculations on software identifiers to get a single number that accurately represents the underlying data in order to detect any faults within the software. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying an aggregation function to respective software identifiers (Slipenchuk, Paragraph [0016] and [0020]). 

	Regarding claim 17, Rabin as modified by Slipenchuk teaches The non-transitory processor-readable storage medium of claim 16, wherein the first time corresponds to one or more of: a time of manufacture, a time of sale and a time of release of the system (Rabin, Paragraph [0102], see “Stub Checking is another method used to ensure that a software module p2 loaded and stored in memory, is a conformant; that is, authorized, software module. Stub Checking uses a stub digitally signed by a software manufacturer or by some other authority within the system of the present invention. The digitally signed stub is attached to the software module p2, and includes sufficient information to uniquely identify the contents of the software module…The Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded, comparing the computed information with the information present in the Stub attached to p2, and verifying the digital signature on the Stub by use of a public key present in the above mentioned conformant software module p1…”, where “…a stub digitally signed by a software manufacturer or by some other authority within the system of the present invention” is being read as generating a first software digital identity value at a first time, the first time being a time of manufacture).

	Regarding claim 19, Rabin as modified by Slipenchuk teaches The non-transitory processor-readable storage medium of claim 16, wherein the second time corresponds to one or more of: (i) a time of the system attempting to connect to at least one service over a network, and (ii) a time of the system being one or more of installed, configured and activated at a location remote from a provider of the system (Rabin, Paragraph [0102], see “Stub Checking is another method used to ensure that a software module p2 loaded and stored in memory, is a conformant; that is, authorized, software module…The Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded, comparing the computed information with the information present in the Stub attached to p2, and verifying the digital signature on the Stub by use of a public key present in the above mentioned conformant software module p1…”, where “Stub Checking procedure involves computing the identifying information for the software module p2 which is to be loaded…” is being read as generating the second software digital identity value at a second time, the second time being a time of the system being one or more of installed, configured and activated at a location remote from a provider of the system).

	Regarding claim 20, Rabin does not teach the following limitation(s) as taught by Slipenchuk: The non-transitory processor-readable storage medium of claim 16, wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises one or more of digitally signing the respective software identifiers of one or more of the plurality of software components of the system and applying a hash function to the respective software identifiers of one or more of the plurality of software components of the system (Slipenchuk, Paragraph [0016], see “…The method comprises: receiving, by the processor, a software source code of the given software; determining, by the processor, reference data associated with software source code; parsing, by the processor, based on the reference data associated with software source code, the software source code to identify therein at least one function…generating, by the processor, for the at least one function, based on the respective action and the at least one argument thereof, a respective one of a plurality of function identifiers associated with the given software, the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values; aggregating, by the processor, the plurality of function identifiers associated with the given software into an aggregated array of function identifiers given an order of occurrence of associated function within the software source code…”, where “the generating comprising applying, by the processor, a hash function to the respective action and to each value of the at least one argument associated therewith to generate respective hash function values; and aggregating the respective hash function values…” is analogous to the applying the aggregation function to respective software identifiers of the plurality of software components further comprising applying a hash function to the respective software identifiers of one or more of the plurality of software components, where “respective action and to each value of the at least one argument associated therewith” is analogous to comprising software identifiers of one or more of the plurality of software components (i.e., software source codes)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying a hash function to the respective software identifiers of one or more of the plurality of software components, disclosed of Slipenchuk.     
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying a hash function to the respective software identifiers of one or more of the plurality of software components. This allows for better security management by applying a hash function to the respective software identifiers in order to validate the authenticity and integrity of the software in an efficient and safe manner. Hashing the identifiers as part of the aggregation function provides a more secure method of retrieving and analyzing data, as well as minimizes the amount of storage needed to store the hashed identifiers. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying a hash function to the respective software identifiers (Slipenchuk, Paragraph [0016]).  

Regarding claim 21, Rabin does not teach the following limitation(s) as taught by Slipenchuk: The method of claim 1, wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises applying a hash function to a code representation of the one or more of the plurality of software components of the system (Slipenchuk, Paragraph [0086], see “…the number sequences obtained through the application of the one or more hash functions can be concatenated, thereby generating the respective number sequence associated with the given pair “action-argument”. If the at least one argument includes more than one value, the one or more hash functions are applied to a string representing concatenated string of all values of the at least one argument”, where “the one or more hash functions are applied to a string representing concatenated string of all values…” is analogous to the aggregation function further comprising applying a hash function to a code representation (i.e., string) of the one or more of the plurality of software components of the system, where the “string” is analogous to a code representation of the one or more of the plurality of software components (i.e., software source code)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying a hash function to a code representation of the one or more of the plurality of software components, disclosed of Slipenchuk.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying a hash function to a code representation of the one or more of the plurality of software components. This allows for better security management and organization of data within the system. Applying a hash function to a code representation of the one or more software components allows for easier retrieval for subsequent parsing of the hashed data, as well as less memory utilization for maintaining the hashed data in a database. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying a hash function to a code representation of the one or more of the plurality of software components (Slipenchuk, Paragraph [0086]). 

Regarding claim 22, Rabin does not teach the following limitation(s) as taught by Slipenchuk: The apparatus of claim 9, wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises applying a hash function to a code representation of the one or more of the plurality of software components of the system (Slipenchuk, Paragraph [0086], see “…the number sequences obtained through the application of the one or more hash functions can be concatenated, thereby generating the respective number sequence associated with the given pair “action-argument”. If the at least one argument includes more than one value, the one or more hash functions are applied to a string representing concatenated string of all values of the at least one argument”, where “the one or more hash functions are applied to a string representing concatenated string of all values…” is analogous to the aggregation function further comprising applying a hash function to a code representation (i.e., string) of the one or more of the plurality of software components of the system, where the “string” is analogous to a code representation of the one or more of the plurality of software components (i.e., software source code)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying a hash function to a code representation of the one or more of the plurality of software components, disclosed of Slipenchuk.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying a hash function to a code representation of the one or more of the plurality of software components. This allows for better security management and organization of data within the system. Applying a hash function to a code representation of the one or more software components allows for easier retrieval for subsequent parsing of the hashed data, as well as less memory utilization for maintaining the hashed data in a database. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying a hash function to a code representation of the one or more of the plurality of software components (Slipenchuk, Paragraph [0086]). 

Regarding claim 23, Rabin does not teach the following limitation(s) as taught by Slipenchuk: The non-transitory processor-readable storage medium of claim 16, wherein the applying the aggregation function to respective the software identifiers of the plurality of software components further comprises applying a hash function to a code representation of the one or more of the plurality of software components of the system (Slipenchuk, Paragraph [0086], see “…the number sequences obtained through the application of the one or more hash functions can be concatenated, thereby generating the respective number sequence associated with the given pair “action-argument”. If the at least one argument includes more than one value, the one or more hash functions are applied to a string representing concatenated string of all values of the at least one argument”, where “the one or more hash functions are applied to a string representing concatenated string of all values…” is analogous to the aggregation function further comprising applying a hash function to a code representation (i.e., string) of the one or more of the plurality of software components of the system, where the “string” is analogous to a code representation of the one or more of the plurality of software components (i.e., software source code)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for protecting information and privacy, disclosed of Rabin, by implementing techniques for determining affiliation of software to software families, comprising of applying a hash function to a code representation of the one or more of the plurality of software components, disclosed of Slipenchuk.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for system protection using verification of software digital identity values, comprising of applying a hash function to a code representation of the one or more of the plurality of software components. This allows for better security management and organization of data within the system. Applying a hash function to a code representation of the one or more software components allows for easier retrieval for subsequent parsing of the hashed data, as well as less memory utilization for maintaining the hashed data in a database. Slipenchuk is deemed as analogous art due to the art disclosing techniques of applying a hash function to a code representation of the one or more of the plurality of software components (Slipenchuk, Paragraph [0086]). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499